El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Antonio Cosme demandó a Josefa Santi reclamándole quince mil dólares por los daños y perjuicios que sufriera a virtud del desprendimiento de un pedazo de pared de una casa de la demandada que cayó sobre la cabeza del deman-dante en momentos en que pasaba por la acera de la calle de la Tanca de esta ciudad de San Juan en que está situada dicha casa.
Archivada la demanda, se presentó una solicitud de ase-guramiento de sentencia. La corte, el 19 de mayo de 1926, decretó el aseguramiento previa fianza de tres mil dólares.
Aparece luego un mandamiento firmado por el márshal y fechado el 20 de mayo de 1926, dirigido al Registrador de la Propiedad de San Juan para embargar la casa No. 16 de la calle de la Tanca, seguido de una moción del de-mandante dirigida al márshal designando como bien de la demandada la indicada casa. Y consta un certificado del márshal que dice:
‘ ‘ Certifico: — Que en cumplimiento ele la presente orden de embargo en el caso Civil No. 1446 y de acuerdo con las instrucciones al Márshal por el Abogado del Demandante, Ledo. Rafael G-uiller-mety, procedí a enviar mandamiento al Registro de la Propiedad de San Juan, Puerto Rico, Sección .1, para que trabara el embargo en los libros de sn Registro de la finca urbana que se describe- en dicho mandamiento; copia del cual se adhiere a este diligenciamiento como complemento y parte del mismo en el presente caso, haciendo constar en 61 que la finca embargada responde solamente a la suma de Cinco Mil dollars ($5,000) por lo cual está tasada. (Firmado) Eduardo Urrutia, Márshal, por Eugenio B. Cx-ómez, Sub-Márshal. ’’
No consta de los autos lo que se hiciera en el registro.
Así las cosas, el demandante presentó a la corte una mo-ción exponiendo que no habiéndole sido posible emplazar personalmente a la demandada por residir en Duarea, Asturias, España, o sea, fuera de la Isla, procedía que la corte dispusiera su emplazamiento por medio de edictos. A la moción se acompañó una declaración jurada. La corte dictó *765. la orden qne se le pedía y el emplazamiento fné publicado en La Correspondencia de Puerto Rico, periódico qne se edita en esta capital.
El 7 de agosto de 1926 el demandante pidió qne se ano-tara la rebeldía de la demandada por no haber contestado dentro del término de ley.
Sin qne conste si se anotó o no la rebeldía, aparece otra moción del demandante pidiendo la inclusión del pleito en el calendario y seguidamente una sentencia dictada por la corte el 27 de agosto de 1926, condenando a la demandada a pagar ai demandante cuatro mil dólares.
El 21 de septiembre siguiente compareció la demandada por sus abogados y presentó una moción “con el solo y único objeto de pedir la nulidad de la sentencia.” A tal efecto alegó que la acción ejercitada era puramente personal y que la corte nunca adquirió jurisdicción sobre la persona de la demandada, porque jamás ésta fué emplazada debidamente.
K1 demandante se opuso. Quedó así trabada la contienda. Y la corte finalmente, el 12 de febrero de 1927, anuló su sen-tencia de 27 de agosto de 1926 y todos los procedimientos anteriores a la misma relativos a la citación por publicación de la demandada. Y esa resolución de la corte es la que motiva el presente recurso de apelación interpuesto por el demandante.
Que la acción ejercitada es personal y que la demandada residía fuera de la Isla, son hechos que no cabe discutir. Siendo ello así, es aplicable la jurisprudencia que dice:
“Es un principio bien establecido que en una acción personal, cuando el demandado resida fuera de la jurisdicción de las cortes insulares, la citación no puede hacerse por edictos; en estos casos la publicación de la citación no puede estimarse como notificación al demandado que reside fuera de la isla, para fundar en ella una sentencia dictada en una acción personal; la- notificación así hecha y el envío de una copia por correo según determina la ley, no da ju-risdicción a la corte.” Huete vs. Teillard, 17 D.P.R. 49.
*766Es cierto que existe la excepción establecida en el bien conocido caso de Pennoyer v. Neff, 95 U. S. 714, así:
“La sustitución del diligenciamiento por la publicación de edic-tos, o en cualquier otra forma que esté autorizada, es bastante para notificar a una persona que resida afuera, del objeto de los procedi-mientos establecidos, cuando ya la corte tiene jurisdicción sobre la materia objeto de la acción por virtud de embargo o algún acto se-mejante; pero cuando la acción se establece para determinar sus derechos personales y obligaciones, o sea, cuando es meramente una acción in personam, tal diligenciamiento hecho al demandado es ineficaz para todos los fines.”
Y es cierto además que la parte demandante intentó acogerse a la excepción, pero ¿logró hacerlo 1
Conocemos los becbos. La corte decretó el embargo, la parte demandante designó, por medio de su abogado, cierto bien inmueble como de la propiedad de la demandada y el márshal dirigió su mandamiento al registrador para que anotara el embargo sobre dicho bien inmueble, de acuerdo con la ley especial sobre la materia que dice: “El embargo y prohibición de enajenar inmuebles se efectuarán anotán-dolos en el registro y notificándolos al demandado . . See. 9, Ley para asegurar efectividad de sentencias. Comp. 1911, p. 885.
El embargo no puede, pues, entenderse trabado hasta, que quede anotado en el registro y notificado al demandado y como aquí no se demostró a la córte que el embargo or-denado había sido siquiera anotado en el registro, es claro que la corte no había adquirido jurisdicción sobre la mate-ria y no tenía base alguna para ordenar la citación de la demandada por medio de edictos.
Y no se diga que debe presumirse que una vez librado el mandamiento quedó cumplido. Una casa puede existir ins-crita a favor de algiüen en el registro, un demandante puede designar aquella casa como de la propiedad del demandado y pedirle al márshal que la embargue, y un márshal puede librar el correspondiente mandamiento para que sea ano-tado el embargo en el registro y, eso no obstante, cuando el *767mandamiento llegue al registro la verdad puede ser que la casa no esté inscrita a nombre del demandado. En tal caso la anotación sería imposible. Es necesario demostrar, pues, debidamente, que la orden decretando el embargo quedo cumplida, que el mandamiento surtió sus - efectos, que el embargo fue una realidad, antes de que la corte actúe para que pueda hacerlo de una manera, eficaz. De otro modo todo el edificio levantado, caerá, como cayó en este caso, por su base.
Habiendo llegado a la anterior conclusión, y siendo ella suficiente para sostener la resolución apelada, no es necesa-rio considerar las otras interesantes cuestiones que se dis-cuten en los alegatos de las partes.
Debe declararse sin lugar el recurso y confirmarse la resolución apelada.
El Juez Asociado Señor Texidor no intervino.